  Case 19-07372       Doc 13  Filed 06/05/19 Entered 06/05/19 15:30:29             Desc Main
                                Document     Page 1 of 5
                              U.S. BANKRUPTCY COURT
                       FOR THE NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION



In Re: Abdessamad Baba Kaidi                         Case No. 19-07372
Debtor (s)                                           Chapter 7
                                                    (Honorable Judge LaShonda A. Hunt)



                                     NOTICE OF MOTION



To: U.S. Trustee Office and Trustee Eugene Crane through ECF electronic filing submission
notice and debtor, through US Post, and attached list of creditors through U.S. Post.

PLEASE TAKE NOTICE that on Wednesday, June 12, 2019 at 10:30 am or soon thereafter as
counsel may be heard, we shall appear before the Honorable Judge LaShonda A. Hunt in her
courtroom 719 or before any Judge who may be sitting in her stead as may be designated on that
date at the Bankruptcy Court 219 S. Dearborn St, Chicago, Illinois 60604 and then and there
present our attached Motion to Convert to Chapter 13, a copy of which is hereby attached and
herewith served upon you and shall request an order in compliance therewith at which time you
may appear if you so desire.




                                     CERTIFICATE OF SERVICE

       The undersigned hereby certifies that they served a copy of this notice along with motion
upon the above service list through ECF electronically notice through the court and to debtor in a
properly addressed envelope, with proper postage prepaid, deposited through the United Postal
Offices address below on this date June 5, 2019.

       S/S/ S.M. de Rath

       S.M.de Rath, Esq
       Willis (Sears) Tower
       84th Floor
       233 S. Wacker Drive
       Chicago, IL 60606
       (312) 283-8606
       #6189298
Case 19-07372      Doc 13    Filed 06/05/19 Entered 06/05/19 15:30:29                 Desc Main
                               Document     Page 2 of 5
                                  U.S. BANKRUPTCY COURT
                            FOR THE NORTHERN DISTRICT OF
                              ILLINOIS EASTERN DIVISION



 In Re: Abdessamad Baba Kaidi                           Case No. 19-07372
 Debtor (s)                                             Chapter 7
                                                       (Honorable Judge LaShonda A. Hunt)




 SERVICE LIST:


 Registrants Served Through The Court’s Electronic Notice For Registrants

 Patrick S. Layng, United States Trustee
 219 South Dearborn Street,
 Suite 873
 Chicago, Illinois 60604

 William Neary, United States Trustee 219
 South Dearborn Street,
 Suite 873
 Chicago, Illinois 60604

 Bankruptcy Trustee:
 Tom Vaughn, Chapter 13 Trustee
 55 E. Monroe Street, Suite 3850
 Chicago, IL 60603

 Parties Served Via fax & First Class Mail:

 Mortgage Creditor
 Mr Cooper Mortgage
 8950 Cypress Waters Blvd
 Dallas, TX 75019

 Anselmo Lindberg & Assoc., LLC, 1771 W. Diehl Rd, Suite 120, Naperville, IL 60563

 The Judicial Sales Corp, One South Wacker Drive, 24th Floor, Chicago IL 60606-4650

Parties Served Via First Class Mail:

Debtor,
Abdessamad Baba
Kaidi
Address: 8652 W.
Catherine Ave AptG
Chicago, IL 60656
The following separate attached List of creditors
Case 19-07372   Doc 13   Filed 06/05/19 Entered 06/05/19 15:30:29   Desc Main
                           Document     Page 3 of 5
Case 19-07372   Doc 13   Filed 06/05/19 Entered 06/05/19 15:30:29   Desc Main
                           Document     Page 4 of 5
Case 19-07372   Doc 13   Filed 06/05/19 Entered 06/05/19 15:30:29   Desc Main
                           Document     Page 5 of 5
